       Case 2:20-cv-00192-DMC Document 18 Filed 10/30/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RYAN NEIL SHROPSHIRE,                               No. 2:20-CV-0192-DMC-P
12                         Plaintiff,
13           v.                                           ORDER
14    EL DORADO CO. SHERIFF OFFICE, et
      al.,
15
                           Defendants.
16

17

18                    Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

19   42 U.S.C. § 1983. Pending before the Court are Plaintiff’s requests and motion for issuance of

20   subpoena forms, see ECF Nos. 8, 10, and 16.

21                    In these filings, Plaintiff seeks issuance of subpoena forms to allow him to obtain

22   copies of his own medical records. Plaintiff’s requests will be construed as motions and, so

23   construed, Plaintiff’s motions for issuance of subpoenas will be denied as unnecessary because

24   Plaintiff can obtain a copy of his own medical record upon signing a release without the need for

25   Court process.

26   ///

27   ///

28   ///
                                                          1
       Case 2:20-cv-00192-DMC Document 18 Filed 10/30/20 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.    Plaintiff’s requests, ECF Nos. 8 and 16, are construed as motions; and

 3                  2.    So construed, Plaintiff’s motions, ECF Nos. 8, 10, and 16, are denied as

 4   unnecessary.

 5

 6   Dated: October 30, 2020
                                                         ____________________________________
 7                                                       DENNIS M. COTA
 8                                                       UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
